Citation Nr: 0112008	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 through July 
1999.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from an October 1999 rating decision 
which, inter alia, granted service-connection for a back 
disability and assigned a 10 percent disability rating for 
this disorder.  The veteran expressed his disagreement with 
that decision in a NOD submitted to the RO in Montgomery, AL.  
Later that month, a SOC was issued.  The substantive appeal 
was filed in June 2000.  A Supplemental Statement of the Case 
(SSOC) was issued in August 2000.  The RO increased the 
initial disability rating to 20 percent.  The veteran filed a 
NOD in November 2000 and case was forwarded to the Board in 
December 2000.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The evidence of record shows that the veteran's service-
connected lumbar spine disability is manifested by complaints 
of painful motion and limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a service connected lumbar spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  Moreover, it appears 
that the RO has informed the veteran, by means of the SOC and 
the SSOC issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim 
and of the applicable law and regulations.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to this claim 
pursuant to the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this regard is required. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for a 
service-connected low back disability currently evaluated as 
10 percent disabling, rather than as entitlement to an 
initial evaluation in excess of 20 percent.  Nonetheless, the 
Board concludes that the RO's SOC, dated in May 2000, and the 
SSOC, dated in August 2000, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

A review of the record reflects that the veteran was service 
connected for a disability arising from limitation of motion 
of his lumbar spine in October 1999 and was assigned a 10 
percent rating disability rating for this condition, 
effective from July 1999.  After his substantive appeal had 
been perfected, the RO issued a new rating decision in August 
2000 that increased the veteran's initial disability rating 
to 20 percent, effective from July 1999.  

The veteran was examined for VA purposes in August 1999.  He 
complained of back pain.  Physical examination revealed 
forward flexion of the lumber spine of 20 degrees, backward 
extension of 15 degrees and lateral extension to the right of 
35 degrees and to the left of 20 degrees.  X-ray examination 
showed grade 1 spondylolisthesis and lysis of L4 over L5.  
The diagnosis was posttraumatic dysfunction of the lumbar 
spine.

The veteran's medical records from the VA Medical Center 
(VAMC) in Birmingham, Alabama that have been associated with 
his claims file reveal that during a February 2000 visit, the 
veteran complained that he had experienced back pain since 
the early 1990's.  He reported that he had performed 
stretching exercises that only brought him minimal relief.  
He stated that he was not on any medication for pain relief.  
The examiner advised the veteran to take Tylenol for pain on 
an as needed basis.

The RO has assigned the veteran's service connected lumbar 
spine disability a 20 percent disability rating under the 
provisions of Diagnostic Codes 5003-5295.  Diagnostic Code 
5003 provides the rating schedule for degenerative arthritis 
established by x-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  However, x-rays of the 
veteran's lumbar spine do not show of arthritis.  However, 
the veteran does exhibit limitation of motion of the lumbar 
spine.

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 20 percent disability rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability rating is 
properly assigned where the symptoms are severe, with listing 
of whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-athritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine.  Pursuant to Diagnostic Code 5292, a 10 percent 
disability rating is warranted when limitation of motion is 
slight; 20 percent when it is moderate and 40 percent when it 
is severe.

After a thorough review of the evidence of record, the Board 
believes the veteran's lumbar spine disorder is best rated 
under Diagnostic Code 5292 because his primary symptom is 
limitation of motion.  He does not show the muscle spasm and 
loss of lateral spine motion that are included in the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295.  The report of the VA examination in August 1999 noted 
that his forward flexion was 20 degrees and backward 
extension was 15 degrees.  His lateral flexion was 35 degrees 
to the right and 20 degrees to the left.  Although normal 
forward flexion is roughly 90 degrees (where the trunk of the 
body is parallel to the ground), and the veteran's is 20 
degrees, his over all symptomatology, as described by the 
veteran, is no more than as moderate.  He does not report use 
of any medication, either prescription or over the counter, 
for pain management.  The medical records associated with the 
claims file do not show that the veteran currently receives 
any type of physical therapy or other medical treatment for 
this condition; nor has the veteran reported receiving any 
treatment for this condition on either a regular basis or on 
isolated occasions.  Therefore, the Board finds that the 
limitation of motion is no more than moderate and the 
criteria for an initial rating for a lumbar spine disability 
in excess of 20 percent have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).
In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
lumbar spine disability.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that is evidently caused by his 
lower back.  At the same time however, it must be noted when 
the veteran was been examined for VA purposes in August 1999, 
there was no evidence of muscle spasm or of any marked 
limitation of forward bending, and that the veteran's 
limitation of motion of the lumbar spine is moderate.  In 
view of this, the Board finds that the 20 percent rating 
assigned by the RO contemplates the veteran's complaints of 
pain and compensates him for it.  Accordingly, the provisions 
of sections 4.40 and 4.45 do not call for the assignment of a 
rating in excess of 20 percent.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's lumbar spine disability has been documented by 
medical findings, there is no evidence showing that this 
condition was severe enough to cause marked interference with 
his employment.  Moreover, higher schedular ratings are 
available for more severe symptoms, and the rating schedule 
is not shown to be inadequate for proper evaluation.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating for a service-connected 
lumbar spine disability in excess of 20 percent disabling is 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

